           Case 1:20-cv-04515-CM Document 5 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ABRAHAM GROSS,

                                   Plaintiff,
                                                                20-CV-4515 (CM)
                       -against-
                                                               CIVIL JUDGMENT
 CITY OF NEW YORK, et al.,

                                   Defendants.

       Pursuant to the order issued June 25, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice to the pending action under case number 20-CV-4340 (CM). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s judgment would not be

taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    June 25, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
